Citation Nr: 1120897	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus, and if so, whether service connection should be granted.

2.  Entitlement to service connection for a skin disability, to include chloracne, claimed as the result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his wife testified before the undersigned Acting Veterans Law Judge at the RO in August 2010.  A transcript of the hearing  has been associated with the claims file.

The issue of entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2005 rating decision, the RO denied service connection for tinnitus; the Veteran did not timely appeal.

2.  The evidence received since the October 2005 rating decision is not cumulative or redundant of evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tinnitus.

3.  Tinnitus is related to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision is final.   38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Tinnitus was incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In light of the Board's reopening of the Veteran's claim of entitlement to service connection for tinnitus and subsequent grant of that benefit, further discussion of VA's duties to notify and assist with respect to this issue is not required.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted, service connection for tinnitus was denied in an October 2005 rating decision.  The RO determined that there was no evidence that tinnitus began in or was caused by service.

The evidence of record at the time of the October 2005 decision included the Veteran's service treatment records.  They are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's hearing.

The report of a July 2005 VA audiometric examination was also of record.  At that time, the Veteran reported tinnitus of 15 years duration.  The examiner indicated that it was not likely that tinnitus was caused by noise exposure during service; rather, he stated that it was as likely as not that tinnitus was related to the same etiology as the hearing loss.  Following examination, he stated that hearing loss was more likely than not due in part to noise exposure during service.  He concluded that tinnitus was not likely related to acoustic trauma, basing this conclusion on the reported onset 18 years following service discharge.

Evidence added to the record since the October 2005 rating decision includes the Veteran's testimony that he had experienced tinnitus in service, continuously to the present.  As discussed above, one of the defects identified by the RO was that there was no evidence that tinnitus began in service.  In light of the Veteran's testimony identifying onset during service, the Board concludes that the identified defect is cured, and the claim of entitlement to service connection for tinnitus may be reopened.

Moreover, the Board has determined that service connection for tinnitus is warranted.  In that regard, the Veteran has asserted that he has suffered from tinnitus symptoms continuously since service.  The Board observes that tinnitus is one of the disabilities which the U.S. Court of Appeals for Veterans Claims (Court) has specifically held the lay person is capable of observing.  See Charles v. Principi, 16 Vet. App. 370, 374-375 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Here, the July 2005 VA examiner stated on the one hand that tinnitus was as likely as not related to the same etiology as hearing loss.  On the other hand, he stated that tinnitus was not related to noise exposure in service based on the Veteran's report of onset 15 years previously.  Notably, he also concluded that the Veteran's hearing loss was more likely than not due to exposure during service.  The Board finds that the evidence is in relative equipoise with respect to the etiology of the Veteran's tinnitus.  Therefore, having resolved doubt in the Veteran's favor, service connection for tinnitus is granted.



ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for tinnitus is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran also seeks service connection for a skin disability, which he claims is due to exposure to herbicides in service.  At his hearing he stated that he began to have problems with his skin during service but that he did not receive treatment.  He testified that he was treated after separation by a private dermatologist for "tropical acne" but that he had been unable to obtain records of that treatment.  He and his wife indicated that they had been provided various diagnoses, including lupus and chloracne.  The Veteran also indicated that he had been told that his skin problems were due to Agent Orange exposure.

The Board notes that there are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

In this case, the evidence demonstrates that the Veteran has a current skin disability.  In light of his report of symptoms during service and continuously thereafter, the Board concludes that a VA examination is in order.  Moreover, as the Veteran has stated that he receives treatment through VA and the most recent treatment records in the claims file date to May 2008, current records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records for the period from May 2008 to the present.  All efforts to obtain such records should be fully documented in the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed skin disability.  The claims file and a copy of this remand should be forwarded to the examiner for review.  A full history should be elicited from the Veteran during the course of the examination, the pertinent details of which should be recited in the examination report.

Upon review of the claims file, interview, and examination of the Veteran, the examiner should identify all currently present skin disorders.  With respect to each currently present skin disorder, the examiner should specifically state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disorder is related to any disease or injury in service, to include exposure to herbicides therein.

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


